UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 15-4129


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

SHAKEEN D. NORTHCUTT,

                 Defendant - Appellant.



                                No. 15-4130


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

RAKEEN D. NORTHCUTT,

                 Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge.     (4:14-cr-00038-AWA-DEM-1; 4:14-cr-00038-AWA-
DEM-2)


Submitted:   September 30, 2015               Decided:   October 16, 2015


Before DUNCAN    and   FLOYD,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Fernando Groene, FERNANDO GROENE, P.C., Williamsburg, Virginia;
Timothy J. Quick, TIMOTHY J. QUICK, P.C., Virginia Beach,
Virginia, for Appellants.     Dana J. Boente, United States
Attorney, Robert E. Bradenham, II, Assistant United States
Attorney, India Richardson, Third Year Law Student, Newport
News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM

       Shakeen D. Northcutt and Rakeen D. Northcutt appeal their

convictions      for       conspiracy           to     obstruct,      delay       and       affect

commerce by robbery, in violation of 18 U.S.C. § 1951(a) (2012).

Both argue that there was insufficient evidence to support their

convictions and that the Government improperly vouched for the

credibility of the coconspirator witnesses.

       We    review    challenges          to    the    sufficiency         of    evidence      de

novo.       United States v. Roe, 606 F.3d 180, 186 (4th Cir. 2010).

“The    jury’s       verdict       must    be    upheld        on   appeal       if    there    is

substantial      evidence          in     the        record    to    support          it,    where

substantial evidence is evidence that a reasonable finder of

fact    could    accept       as    adequate          and     sufficient     to       support    a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

United      States    v.     Perry,       757 F.3d 166,    175    (4th   Cir.       2014)

(emphasis and internal quotation marks omitted), cert. denied,

135 S. Ct. 1000 (2015).

        We    view     the     evidence         and     reasonable        inferences         drawn

therefrom in the light most favorable to the Government.                                    United

States v. Wilson, 115 F.3d 1185, 1190 (4th Cir. 1997).                                         “In

determining whether there is substantial evidence to support a

verdict, we defer to the jury’s determinations of credibility

and resolutions of conflicts in the evidence, as they are within

the    sole    province       of    the     jury       and    are    not    susceptible         to

                                                 3
judicial review.”            United States v. Louthian, 756 F.3d 295, 303

(4th Cir.) (internal quotation marks omitted), cert. denied, 135

S.    Ct.    421      (2014).      “[I]f      the    evidence       supports    different,

reasonable            interpretations,              the      jury      decides          which

interpretation to believe.”                   United States v. Wilson, 484 F.3d
267, 283 (4th Cir. 2007) (internal quotation marks omitted).

       The Northcutts argue that the evidence was insufficient to

support       their      convictions          because       the     testimony      of     the

coconspirator witnesses contained too many inconsistencies for

the    jury      to    accept     any    of    it     as    credible.         Despite     the

discrepancies that the Northcutts reference in their appellate

brief, we “assume that the jury resolved all contradictions in

the testimony in favor of the Government.”                            Roe, 606 F.3d at

186.        Because there is sufficient evidence in the record to

convict       and       we   do     not       review        the     jury’s     credibility

determination, we reject this argument.

       As to their argument that the Government vouched for the

coconspirator          witnesses’       credibility,         because    the     Northcutts

failed      to     object    to   this     alleged         vouching    at    the   time   it

occurred, we review for plain error only.                           Henderson v. United

States, 133 S. Ct. 1121, 1126 (2013).                         To satisfy plain error

review, the Northcutts must establish that: (1) there was an

error; (2) the error was plain; and (3) the error affected their

substantial rights.               Id.      We conclude that, in view of the

                                               4
entire record, the Northcutts have failed to demonstrate that

their   substantial    rights    were   affected    by    the   challenged

statements.    Accordingly, we reject this argument and affirm

their convictions.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in    the   materials   before

this court and argument would not aid the decisional process.


                                                                  AFFIRMED




                                    5